Exhibit 10.3
 
INDEMNITY AGREEMENT


THIS INDEMNITY AGREEMENT is made and entered into effective the 25th day of
October, 2010, between AeroGrow International, Inc., a Nevada corporation
(“AeroGrow” or the “Company”), Jack J. Walker (“Walker”), J. Michael Wolfe
(“Wolfe”) and H. MacGregor Clarke (“Clarke”).  (Walker, Wolfe and Clarke shall
be referred to individually as a “Guarantor” and collectively as “Guarantors” or
“Indemnitees”).


Recitals


A.           The Company has undertaken a private placement of its 15%
Convertible Notes in the maximum aggregate amount of $1.5 million (the “Notes”).


B.            The Company’s obligation to repay the Notes to the holders thereof
(“Lenders”) has been guaranteed by Walker, Wolfe and Clarke pursuant to a
Guaranty Agreement (the “Guaranty”).


C.           Guarantors have required as a condition to their Guaranty of the
Company’s obligations under the Notes that the Company indemnify them against
any liability they may incur as a result of their Guaranty.




1.           NOW, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and
sufficiency whereof are hereby acknowledged, the Company, for itself, its
successors and assigns, (“Indemnitors”) hereby agrees to defend, indemnify and
hold harmless Guarantors, together with their respective agents,
representatives, successors and assigns, (“Indemnitees”) from and against any
and all claims, debts, liabilities, obligations and damages of whatsoever kind
or description, known or unknown, direct or indirect, at law or in equity,
whether now existing or arising in the future, including any and all judgments
and/or awards to which they may become subject under any federal, state or local
statute, rule regulation or order, or at common law or otherwise, arising out of
or in connection with their Guaranty of the Notes, or any act or omission
related thereto,  for or on behalf of the Company; and the Company further
agrees to defend, indemnify and hold harmless Indemnitees against any and all
costs and expenses, including reasonable legal fees and costs incurred and
related to the foregoing.


2.           Upon the occurrence of any event which would give rise to a claim
by Indemnitees against, or to a rights of defense and indemnity against
Indemnitor hereunder, or in the event that any suit, action, proceeding,
investigation or claim is begun, made or instituted as a result of which
Indemnitor may become obligated to Indemnitees hereunder, Indemnitees shall give
written notice to Indemnitor of the occurrence of such event and shall identify
Indemnitees’ choice of counsel to represent such  investigation, claim or
proceedings, provided that the failure of Indemnitees to give notice  shall not
affect the indemnification obligations of Indemnitor hereunder.  Indemnitees
shall have the exclusive right to so defend, contest or protect against such
matter utilizing the counsel of Indemnitees’ choice (who shall be reasonably
acceptable to Indemnitor). Indemnitor shall have the right, but not the
obligaition, to participate at its own expense in the defense thereof by counsel
of their choice.  Indemnitees shall not pay, acknowledge, compromise or settle
any such claim without the consent of Indemnitor, unless such payment,
acknowlegment, compromise or settlement results in a full and complete release
and discharge of Indemnitor from any liability.
 
 
 

--------------------------------------------------------------------------------

 


3.           All expenses incurred by Indemnitees for which indemnification
hereunder is provided and after any final judgment or award shall have been
rendered by a court, arbitration board or administrative agency of competent
jurisdiction, or a settlement shall have been consummated, Indemnitees shall
forward to Indemnitor written notice of any sums due and owing by them pursuant
to this Agreement and Indemnitor shall pay all of the sums due and owing to
Indemnitees within ten days of such notice.




INDEMNITOR


AeroGrow International, Inc.




By:   /s/ Jack J. Walker, Chairman and CEO




INDEMNITEES




/s/ Jack J. Walker                    
                                                                
Jack J. Walker




/s/ J. Michael Wolfe                  
J. Michael Wolfe

 
/s/ H. MacGregor Clarke         
H. MacGregor Clarke